UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q/A Amendment No. 2 [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended March 31, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 0-52407 ENVIROSAFE CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-3251254 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 8/F, Tower B, National Software Industry Zone, Gao Tang Xin Jian Zone, Tian He District Guangzhou, P.R.China510663 (Address of principal executive offices) (8620) 6108-8998 - Tel (8620) 6108-8999- Fax (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ]Accelerated filer[ ] Non-accelerated filer[ ]Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of the close of business on April 28, 2008, 2,141,375 shares of our common stock, par value $.0001 per share, were outstanding. As of the close of business on April 28, 2008, no shares of our preferred stock, par value $.0001 per share, were outstanding. Copies to: Jared P.
